Cobb, P. J.
This was an action by a materialman, who had furnished material for the improvement of real estate to a subcontractor who had no contractual relation with the owner of the real estate, to foreclose a lien upon such real estate. The petition was *179dismissed, upon demurrer. The case is controlled by the ruling in General Supply Co. v. Hunn, 126 Ga. 615. The case of Heard v. Holmes, 113 Ga. 159, was overruled in the case just cited. The case of Allen v. Schweigert, 110 Ga. 323, and 113 Ga. 69, did not involve the question as to the right to a lien by a materialman furnishing material to a subcontractor. The materialman in th'at ease was one who had furnished material to a contractor.

Judgment affirmed.


Fish, G. J., absent. The other Justices concur.